EXHIBIT EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated effective as of October 24, 2008 (“Effective Date”), is made and entered into by and between BALQON CORPORATION, a Nevadacorporation (“Employer”), and ROBERT GRUENWALD (“Executive”). R E C I T A L S Employer desires that Executive enter into an employment relationship with Employer in order to provide the necessary leadership and senior management skills that are important to the success of Employer. Employer believes that obtaining Executive’s services as an employee of Employer and the benefits of his business experience are of material importance to Employer and Employer’s stockholders. NOW, THEREFORE, in consideration of Executive’s employment by Employer and the mutual promises and covenants contained herein, the receipt and sufficiency of which is hereby acknowledged, Employer and Executive intend by this Agreement to specify the terms and conditions of Executive’s employment relationship with Employer. 1.General Duties of Employer and Executive. (a)Employer agrees to employ Executive and Executive agrees to accept employment by Employer and to serve Employer in an executive capacity upon the terms and conditions set forth herein. Employer hereby employs Executive as Vice President Research and Development as of the Effective Date, reporting to the President of Employer (the “President”).Executive’s duties and responsibilities shall be those normally assumed by the Vice President Research and Development of a publicly-owned company similarly situated to Employer, as well as such other or additional duties, as may from time-to-time be assigned to Executive by the President. Such other or additional duties shall be consistent with the senior executive functions set forth above. (b)While employed hereunder, Executive shall use his best efforts to obey the lawful directions of the Board of Directors of Employer (the “Board”). Executive shall also use his best efforts to promote the interests of Employer and to maintain and to promote the reputation of Employer. While employed hereunder, Executive shall devote his full business time, efforts, skills and attention to the affairs of Employer and faithfully perform his duties and responsibilities hereunder. (c)While this Agreement is in effect, Executive may from time to time engage in any activities that do not compete directly with Employer, provided that such activities do not interfere with his performance of his duties. Executive shall be permitted to (i) invest his personal assets as a passive investor in such form or manner as Executive may choose in his discretion, (ii) participate in various charitable efforts, and (iii) serve as a member of the Board of Directors of other corporations which are not competitors of Employer. 1 2.Compensation and Benefits. (a)As compensation for his services to Employer, Employer shall pay to Executive an annual base salary of $150,000, payable in equal semimonthly payments in accordance with Employer’s regular payroll policy for salaried employees (the “Salary”). The
